UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 16, 2013 TITAN INTERNATIONAL, INC. (Exact name of Registrant as specified in its Charter) Illinois 1-12936 36-3228472 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2701 Spruce Street, Quincy, IL62301 (Address of principal executive offices, including Zip Code) (217)228-6011 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THIS REPORT Item 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 16, 2013, Titan International, Inc. (Titan) held its Annual Meeting of Stockholders (Annual Meeting) for the purposes of: · Electing Maurice M. Taylor Jr. as director to serve for a three-year term. · Ratifying the appointment of Grant Thornton LLP as the independent registered public accounting firm for 2013. · Approving the Titan International, Inc. Executive Short-Term Incentive Plan. · Approving a non-binding advisory resolution on executive compensation. Of the 53,514,431 shares of Titan common stock outstanding on the record date, there were a total of 45,580,136 shares of Titan common stock (or 85.17% of total shares outstanding) represented at the Annual Meeting. Maurice M. Taylor Jr. was elected as director with the following vote: Shares Shares Broker Voted For Withheld Non-Votes Maurice M. Taylor Jr. The following were directors at the time of the annual meeting and continue serving their term as Titan directors: Erwin H. Billig, Richard M. Cashin Jr., Albert J. Febbo, Anthony L. Soave, and Mitchell I. Quain. The appointment of Grant Thornton LLP as the independent registered public accounting firm was ratified by the following vote: Shares Shares Shares Broker Voted For Against Abstaining Non-Votes ─ The Titan International, Inc. Executive Short-Term Incentive Plan was approved by the following vote: Shares Shares Shares Broker Voted For Against Abstaining Non-Votes The non-binding advisory resolution on executive compensation was approved by the following vote: Shares Shares Shares Broker Voted For Against Abstaining Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TITAN INTERNATIONAL, INC. (Registrant) Date: May 20, 2013 By: /s/ PAUL G. REITZ Paul G. Reitz Chief Financial Officer (Principal Financial Officer)
